        Case 3:20-cv-00330-JBA Document 69-3 Filed 07/23/20 Page 1 of 2


                                                                         EXHIBIT B
                         STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES




                          CASE ASSESSMENT REVIEW

Jodi-Ann Oliver
COMPLAINANT

VS.

Dr. Manuel Lopes Fontes
RESPONDENT

 CHRO NO. 2030534                            DATE FILED: DECEMBER 6, 2019


Connecticut law requires the Commission on Human Rights and Opportunities (CHRO)
to conduct a case assessment review (CAR) of this complaint. The purpose of the CAR
review is to determine whether the complaint should be retained for further processing or
dismissed.

The CHRO has conducted a thorough review of the file and has dismissed the complaint
for the following reason(s):

      ☒      The complaint fails to state a claim for relief because:

      The Complainant alleges that the Respondent, Dr. Manual Lopes Fontes,
      discriminated against her by sexually harassing her, retaliating against her, and by
      discriminating against her in the terms and conditions of her employment. As a
      general matter, Connecticut law does not impose liability on an individual for
      discriminatory employment practices. The exception to this is if that individual is
      alleged to have retaliated against a complainant based on their prior opposition to
      discrimination or if they have aided and abetted the discrimination of another.
      Neither of those exceptions apply here. While there are allegations of retaliation in
      the complaint, those allegations are focused on the Respondent’s conduct directed
      towards Dr. Mia Castro and Dr. Ashley Eltorai, not the Complainant. As for
      allegations of aiding and abetting, those allegations are not specifically made in
      the complaint. Even if they were, the Respondent was acting as the Complainant’s
      supervisor and is therefore an agent of Yale New Haven Hospital. Given that, his

                                       Page 1 of 2
       Case 3:20-cv-00330-JBA Document 69-3 Filed 07/23/20 Page 2 of 2




      actions are properly attributable to the employer rather than to him as an individual.
      As there are no allegations that could create liability for Dr. Fontes in his individual
      capacity, the complaint must be dismissed for failure to state a claim for which
      relief can be granted.

      ☐         The complaint is frivolous on its face because:

      ☐         The respondent is exempt because:

      ☐         There is no reasonable possibility that investigating the complaint will result
                in a finding of reasonable cause because:
As this complaint was dismissed, a release of jurisdiction allowing the complainant to
bring a civil action in court has been attached to this notice.


July 13, 2020
Dated:

Commission on Human Rights and Opportunities
450 Columbus Boulevard, Suite 2
Hartford, CT 06103




                                          Page 2 of 2
